Citation Nr: 1601096	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral pes planus with hallux valgus, plantar fasciitis, and hammertoes, claimed as feet problems. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for feet problems is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran had a hearing loss disability for VA purposes at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An August 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015);  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records and VA examination reports have been associated with the claims file.  The Veteran has not identified any outstanding available private or other treatment records.

The Veteran underwent a VA audiological examination in March 2010.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran's Certificate of Release or Discharge from Active Duty indicates that his military occupational specialty was security specialist.  Such is sufficient to concede in-service noise exposure.  See 38 U.S.C.A. § 1154(a).  Additionally, the Veteran alleges that he has had hearing loss since service. 

Notwithstanding the above, the evidence does not show that any hearing loss disability (as defined by 38 C.F.R. § 3.385) was diagnosed in service.  There is also no evidence that the Veteran has been diagnosed with a hearing loss disability per 3.385 at any point since service.  The Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation.  There is no competent medical evidence showing that he meets the criteria for a diagnosis of hearing loss disability for VA purposes at any time during this appeal.  38 C.F.R. § 3.385; McClain v. Nicholson, 21 Vet. App. 319 (2007).  

During the March 2010 VA examination, audiometric testing results did not show an auditory threshold of 40 dB or higher at any of the above-referenced frequencies or auditory thresholds of 26 dB or greater for at least three of the above-referenced frequencies in either ear.  The results were:

Hertz
500
1000
2000
3000
4000
Average
Right
10 dB
10 dB
20 dB
30 dB
35 dB
23.75 dB
Left
10 dB
15 dB
20 dB
20 dB
30 dB
21.25 dB

Additionally, the reported Maryland CNC Test scores were 96 percent in the right ear and 94 percent in the left ear, which do not meet the VA definition of a hearing loss disability for either ear.  The Veteran has not provided medical evidence showing such.  Therefore, the Board concludes that the preponderance of the medical evidence establishes that bilateral hearing loss disability has not been present at any time during the pendency of this claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Consideration has been given to the Veteran's own statements that he has hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss (for VA purposes) is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Accordingly, the Board finds that the claim of entitlement to service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The December 2009 VA examiner's opinion is found inadequate to decide the claim.  First, the examiner stated that there is an indication that the Veteran's foot disability worsened during service.  Then, in finding that the disability was not aggravated beyond natural progression by service, the examiner pointed to a lack of medical evidence of treatment following service.  However, correspondence from the Friendly Foot Center dated in April 2010 indicates that the Veteran was treated in 2001, but the records were no longer available.  During the VA examination, the Veteran reported seeking treatment about 10 years prior.  Therefore, the opinion is at least partially based on an inaccurate factual premise. 

Additionally, the Veteran's pes planus and hallux valgus were noted on his entrance examination and he was subsequently treated in service for foot complaints.  The December 2009 VA examiner even noted that there is "an indication that the condition was worsened by service."  Accordingly, the proper inquiry before the examiner is whether there is "clear and unmistakable (obvious and manifest, 'unbeatable') medical evidence" the Veteran's current bilateral pes planus with hallux valgus did not increase in severity beyond its natural progression during active service.  

Further, the Veteran is currently diagnosed with plantar fasciitis and hammertoes.  The examiner should opine whether it is at least as likely as not that these conditions are related to service.  The Veteran was treated for plantar fasciitis during service in February 1979.  The examiner should explain whether plantar fasciitis is a condition that can resolve or whether the Veteran's currently diagnosed plantar fasciitis is a continuation of that diagnosed in service.  

Given the evidence and the necessary considerations for proper analysis of the claim for service connection for feet problems, the Board finds that additional development of the record, particularly an examination of the Veteran that addresses the proper standard for claims based on an aggravation theory is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to evaluate his claimed foot disabilities, including bilateral pes planus, plantar fasciitis, hallux valgus, and hammertoes.  The examiner must review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  This must be noted in the examination report.  All appropriate testing should be completed.  The examiner is asked the following:

a. Whether the Veteran's preexisting pes planus and hallux valgus increased in severity during his service.  If so, the examiner must state whether the evidence clearly and unmistakably (undebatably) demonstrates that the increase was not due to the natural progression of the disabilities.

b. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current plantar fasciitis was caused by or is related to his active service, to include February 1979 treatment for plantar fasciitis.  In doing so, the examiner should explain whether plantar fasciitis is a condition that can resolve.

c. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hammertoes were caused by or are related to his active service, to include treatment for pes planus and plantar fasciitis in service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After completing the above actions, the Veteran's service connection claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


